—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Posner, J.), dated May 23, *4082000, which denied his motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant met his initial burden of establishing that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and thus, it was incumbent upon the plaintiffs to come forward with admissible evidence to raise an issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiffs failed to do so (see, Smith v Askew, 264 AD2d 834; Yagliyan v Gun Shik Yang, 241 AD2d 518; Gutierrez v Metropolitan Suburban Bus Auth., 240 AD2d 469; Friedman v U-Haul Truck Rental, 216 AD2d 266). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.